Case 4:19-cv-00102-JHM-HBB Document 1 Filed 08/19/19 Page 1 of 8 PageID #: 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                        CIVIL ACTION NO. _____________________
                                         4:19-CV-102-JHM

In re: 751 Boone Drive, Madisonville, Kentucky 42431

UNITED STATES OF AMERICA                                                              PLAINTIFF

VS.

UNKNOWN HEIRS OF BETTYE HERALD (A/K/A BETTYE G. HERALD)
Serve via Appointment of
Warning Order Attorney:  751 Boone Drive
                         Madisonville, Kentucky 42431   DEFENDANTS

                                    IN REM COMPLAINT

                                            ********

       Comes now the Plaintiff, the United States of America, by and through counsel, and for

its in rem Complaint and cause of action against the Defendants states as follows:

       1. This real estate foreclosure action is brought by the United States of America, on

           behalf of its Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural

           Development (“RD”) f/k/a Farmers Home Administration (“FmHA”), pursuant to

           Title 28, United States Code, § 1345.

       2. On or about December 5, 1997, Bettye Herald and Iley M. Herald (hereinafter

           collectively referred to as “the Heralds”), for value received, executed and delivered

           to RHS a promissory note (hereinafter “Note”) in the principal amount of $50,980.00,

           bearing interest at the rate of 7.250 percent per annum, the Note calling for monthly

           payments of principal and interest. A copy of the Note is attached hereto marked

           Exhibit A, and is hereby incorporated by reference as if set forth at length herein.

       3. Contemporaneously with the execution of the Note, the Heralds executed,
Case 4:19-cv-00102-JHM-HBB Document 1 Filed 08/19/19 Page 2 of 8 PageID #: 2




        acknowledged, and delivered to RHS a real estate mortgage (hereinafter the “First

        Mortgage”), which was recorded on December 8, 1997, in Mortgage Book 507, Page

        494, in the Commonwealth of Kentucky, Hopkins County Clerk’s Office. In and by

        this First Mortgage, the Heralds granted to RHS a first mortgage lien against the

        therein-described real property (the “Property”) located in Hopkins County,

        Kentucky. A copy of the First Mortgage is attached hereto marked Exhibit B, and is

        hereby incorporated by reference as if set forth at length herein.

     4. Contemporaneously with the execution of the Note and First Mortgage, the Heralds

        executed, acknowledged, and delivered to RHS a Subsidy Repayment Agreement,

        which is attached hereto marked Exhibit C, and hereby incorporated by reference as

        if set forth at length herein.

     5. On December 21, 2007, Bettye Herald (a/k/a Bettye G. Herald) executed,

        acknowledged, and delivered to RHS a real estate mortgage (hereinafter the “Second

        Mortgage”), which was recorded December 21, 2007, in Mortgage Book 917, Page

        183, in the Hopkins County Clerk’s Office. The Second Mortgage is attached hereto

        marked Exhibit D, and is hereby incorporated by reference as if set forth at length

        herein.

     6. By virtue of all of the foregoing, the real property which is the subject of this

        mortgage foreclosure action consists of a tract of land located in Hopkins County,

        Kentucky, and more particularly described as follows:

                  Being all of Lot No. 16 of Heritage Manor, a subdivision to the city of
                  Madisonville, Kentucky, as the same appears upon a plat or map of said
                  subdivision of record in the Office of the Clerk of the Hopkins County
                  Court in Plat Book 1, Page 76 to which plat or map reference is hereby
                  made for a more particular description of the property.
Case 4:19-cv-00102-JHM-HBB Document 1 Filed 08/19/19 Page 3 of 8 PageID #: 3




               All of the minerals within and underlying the above described property
               are excepted and reserved from this conveyance.

               This conveyance is made expressly subject to the Protective Covenants
               affecting Heritage Manor Subdivision, of record in Deed Book 323, page
               70, and amended in Deed Book 328, Page 271, in the Office of the Clerk
               of the Hopkins County Court; and to all easements, reservations, and
               restrictions.

               AND BEING the same property conveyed to Bettye Herald and Iley
               Mae Herald, and the survivor of them, from Ray Robinson and Lisa
               Robinson, husband and wife, by Deed dated December 5, 1997, of
               record in Deed Book 564, Page 469, in the Office of the Hopkins County
               Clerk. Iley May Herald died intestate on August 2, 2001, and pursuant to
               the survivorship clause in said Deed, full fee simple title vested to Bettye
               Herald. Bettye Herald died intestate on November 22, 2017.

     7. The Heralds have failed and continue to fail to make payments of principal and

        interest due in accordance with the terms and conditions of the Note, First Mortgage,

        and Second Mortgage, and are therefore in default.

     8. Paragraph 22 of the First Mortgage and Second Mortgage (hereinafter collectively

        referred to as “the Mortgages”) provides that if default occurs in the performance or

        discharge of any obligation of the Mortgages, then the United States, acting through

        RHS, shall have the right to accelerate and declare the entire amount of all unpaid

        principal, together with all accrued and accruing interest to be immediately due and

        payable and to bring an action to enforce said Mortgages, including the foreclosure of

        the liens thereof. Because of the Default of the Heralds, as set forth above, RHS

        caused a Notice of Acceleration of Indebtedness and Demand for Payment to be

        issued to the Heralds declaring the entire indebtedness due upon the Note, the

        repayment of which is secured by the Mortgages, to be immediately due and payable,

        which demand has been refused.

     9. Paragraph 1 of the Subsidy Agreement provides that any subsidy received in
Case 4:19-cv-00102-JHM-HBB Document 1 Filed 08/19/19 Page 4 of 8 PageID #: 4




        accordance with a loan under §502 of the Housing Act of 1949 is repayable to the

        Government upon the disposition or non-occupancy of the security property.

     10. The unpaid principal balance on the Note, the repayment of which is secured by the

        First Mortgage, is $35,339.98, with accrued interest of $7,693.56, through August 6,

        2019, a total subsidy granted of $36,939.00, late charges in the amount of $24.16, and

        fees assessed of $9,116.16, for a total unpaid balance due of $89,112.86, as of August

        6, 2019. Interest is accruing on the unpaid principal balance at the rate of $8.7138 per

        day after August 6, 2019. An Affidavit of Proof Statement of Account signed by RD

        Foreclosure Representative Kimberly Williamson is attached hereto marked Exhibit

        E, and is hereby incorporated by reference as if set forth at length herein.

     11. Included within the balance set out in Paragraph 10 above, the portion of the debt

        attributable to the First Mortgage secured by the real estate collateral is the principal

        sum of $35,339.98, with interest accrued thereon of $7,693.56 through August 6,

        2019. Interest is accruing on the unpaid principal balance at the rate of $8.7138 per

        day after August 6, 2019.

     12. The unpaid principal balance due on the Second Mortgage is $2,852.06, with accrued

        interest of $85.55, and late charges in the amount of $1.84, for a total unpaid balance

        due of $2,939.45 as of August 6, 2019. Interest is accruing on the unpaid principal

        balance at the rate of $0.0781 per day after August 6, 2019. An Affidavit of Proof

        Statement of Account signed by RD Foreclosure Representative Kimberly

        Williamson is attached hereto marked Exhibit F, and is hereby incorporated by

        reference as if set forth at length herein.

     13. The additional unpaid principal balance due on Second Mortgage is $1,405.36, with
Case 4:19-cv-00102-JHM-HBB Document 1 Filed 08/19/19 Page 5 of 8 PageID #: 5




        accrued interest of $42.19, and late charges in the amount of $1.84, for a total unpaid

        balance due of $1,449.39 as of August 6, 2019. Interest is accruing on the unpaid

        principal balance at the rate of $0.0385 per day after August 6, 2019. An Affidavit of

        Proof Statement of Account signed by RD Foreclosure Representative Kimberly

        Williams is attached hereto marked Exhibit G, and is hereby incorporated by

        reference as if set forth at length herein.

     14. Iley May Herald died intestate on August 2, 2001, and pursuant to the survivorship

        clause in Deed Book 564, Page 469, of record in the Office of the Hopkins County

        Clerk, attached hereto marked Exhibit H, full fee simple title vested to Betty Herald

        (a/k/a Betty G. Herald).

     15. Bettye Herald (a/k/a Bettye G. Herald) died intestate on November 22, 2017. To the

        best of Plaintiff’s knowledge, no will or affidavit of descent has been filed of record,

        and, therefore, the heirs of Bettye Herald (a/k/a Bettye G. Herald) are unknown to

        Plaintiff. The Unknown Heirs of Bettye Herald (a/k/a Bettye G. Herald) are vested

        with an interest in the property pursuant to the Kentucky laws of intestacy. Said

        interest is junior in rank and subordinate in priority to the first and second mortgage

        liens on the Property in favor of RHS. RHS is entitled to a foreclosure sale of the

        Property free and clear of any interest therein or claim thereon in favor of Defendants,

        Unknown Heirs of Bettye Herald (a/k/a Bettye G. Herald), and the Plaintiff calls upon

        them to come forth and assert their claim or interest in the Property or be forever

        barred.

     16. The Property is indivisible and cannot be divided without materially impairing its

        value and the value of RHS’s liens thereon.
Case 4:19-cv-00102-JHM-HBB Document 1 Filed 08/19/19 Page 6 of 8 PageID #: 6




       17. The liens on the Property in favor of RHS, by virtue of the Mortgages, are first, prior

              and superior to all other claims, interests and liens in and to the Property except for

              liens securing the payment of ad valorem property taxes.

       18. There are no other individuals or entities purporting to have an interest in the Property

              known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands relief

as follows:

              a. That RHS be awarded an in rem judgment against the interests of the Defendants,

                 Unknown Heirs of Bettye Herald (a/k/a Bettye G. Herald), in and to the Property

                 in the principal amount of $35,339.98, plus interest in the amount of $7,693.56, as

                 of August 6, 2019, total subsidy granted in the amount of $36,939.00, late charges

                 in the amount of $24.16, and fees assessed of $9,116.16, for a total unpaid

                 balance due of $89,112.86, as of August 6, 2019, with interest accruing at the

                 daily rate of $8.7138 from August 6, 2019, until the date of entry of Judgment,

                 plus interest thereafter accruing according to law, costs, disbursements, attorney’s

                 fees, and expenses.

              b. That RHS be awarded an additional judgment in the principal amount of

                 $2,852.06, plus interest in the amount of $85.55, as of August 6, 2019, with late

                 charges in the amount of $1.84, for a total unpaid balance due of $2,939.45, as of

                 August 6, 2019, with interest accruing at the daily rate of $0.0781 from August 6,

                 2019, until the date of entry of Judgment, plus interest thereafter accruing

                 according to law, costs, disbursements, attorney’s fees, and expenses.

              c. Further that RHS be awarded an additional judgment in the principal amount of
Case 4:19-cv-00102-JHM-HBB Document 1 Filed 08/19/19 Page 7 of 8 PageID #: 7




           $1,405.36, plus interest in the amount of $42.19, as of August 6, 2019, with late

           charges in the amount of $0.0385, for a total unpaid balance due of $1,449.39, as

           of August 6, 2019, until the date of entry of Judgment, plus interest thereafter

           accruing according to law, costs, disbursements, attorney’s fees, and expenses.

        d. That RHS be adjudged a liens on the Property, prior and superior to any and all

           other liens, claims, interests, and demands, except liens for unpaid real estate ad

           valorem taxes; for an in rem judgment and order of sale against the interest of any

           unknown spouse, unknown heirs, or subordinate lienholders; and for an Order of

           Sale of the Property in accordance with Title 28 U.S.C. §§ 2001-2003; that the

           Property be sold free and clear of any and all liens and claims for any and all

           parties to this action, except for real estate restrictions and easements of record,

           and liens for any city, state, county, or school ad valorem taxes which may be due

           and payable at the time of sale; and free and clear of any right of equity of

           redemption; and that the proceeds from the sale be applied first to the costs of this

           action, second to the debt, interest, costs and fees due to the Plaintiff, with the

           balance remaining to be distributed to the parties as their liens or interests may

           appear;

        e. That the Property be adjudged indivisible and be sold as a whole;

        f. That the Defendants be required to answer and set up their respective liens,

           claims, or interests in and to the Property, if any, or be forever barred, and that the

           foreclosure sale of the Property be free and clear of all such liens, claims and

           interests;

        g. For any and all other lawful relief to which Plaintiff may appear properly entitled.
Case 4:19-cv-00102-JHM-HBB Document 1 Filed 08/19/19 Page 8 of 8 PageID #: 8




                                                                 Respectfully Submitted,



                                                                 By: /s/ Lauren B. Durham
                                                                 Attorney for the Plaintiff:
                                                                 James S. Watson/ Lauren B. Durham
                                                                 Foreman Watson Holtrey, LLP
                                                                 530 Frederica Street
                                                                 Owensboro, Kentucky 42301
                                                                 Phone: (270)689-2424
                                                                 Fax: (270)689-2420




This communication from a debt collector is an attempt to collect a debt and any information obtained will be used
                                                for that purpose.
                  Case 4:19-cv-00102-JHM-HBB Document 1-1 Filed 08/19/19 Page 1 of 2 PageID #: 9
OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                       Unknown Heirs of Bettye Herald (a/k/a Bettye G. Herald)

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant           Hopkins
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Foreman Watson Holtrey, LLP
530 Frederica St., Owensboro, KY 42301 (270)689-2424
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
’   1    U.S. Government                 ’ 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                      of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                                 Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice           ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -                of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability          ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal         ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product             ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                  ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud               ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                   Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage           ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability          ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                           & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✘
’   220 Foreclosure                  ’    442 Employment                      Sentence                 ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                      Security Act             ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                       26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                             ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                     to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                          ’   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
’1
✘        Original        ’ 2    Removed from                ’ 3Remanded from                      ’4
                                                                                            Reinstated or                ’ 5
                                                                                                                  another district    ’ 6 Multidistrict                        ’ 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S.C. 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                      Rural Housing Service Federal Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23             93,501.70                                                                                    JURY DEMAND:         ’ Yes ✔   ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    08/19/2019                                                              /s/ Lauren B. Durham
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
                Case 4:19-cv-00102-JHM-HBB Document 1-1 Filed 08/19/19 Page 2 of 2 PageID #: 10
JS 44 Reverse (Rev. 11/04)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
Case 4:19-cv-00102-JHM-HBB Document 1-2 Filed 08/19/19 Page 1 of 3 PageID #: 11
Case 4:19-cv-00102-JHM-HBB Document 1-2 Filed 08/19/19 Page 2 of 3 PageID #: 12
Case 4:19-cv-00102-JHM-HBB Document 1-2 Filed 08/19/19 Page 3 of 3 PageID #: 13
Case 4:19-cv-00102-JHM-HBB Document 1-3 Filed 08/19/19 Page 1 of 7 PageID #: 14
Case 4:19-cv-00102-JHM-HBB Document 1-3 Filed 08/19/19 Page 2 of 7 PageID #: 15
Case 4:19-cv-00102-JHM-HBB Document 1-3 Filed 08/19/19 Page 3 of 7 PageID #: 16
Case 4:19-cv-00102-JHM-HBB Document 1-3 Filed 08/19/19 Page 4 of 7 PageID #: 17
Case 4:19-cv-00102-JHM-HBB Document 1-3 Filed 08/19/19 Page 5 of 7 PageID #: 18
Case 4:19-cv-00102-JHM-HBB Document 1-3 Filed 08/19/19 Page 6 of 7 PageID #: 19
Case 4:19-cv-00102-JHM-HBB Document 1-3 Filed 08/19/19 Page 7 of 7 PageID #: 20
Case 4:19-cv-00102-JHM-HBB Document 1-4 Filed 08/19/19 Page 1 of 1 PageID #: 21
Case 4:19-cv-00102-JHM-HBB Document 1-5 Filed 08/19/19 Page 1 of 3 PageID #: 22
Case 4:19-cv-00102-JHM-HBB Document 1-5 Filed 08/19/19 Page 2 of 3 PageID #: 23
Case 4:19-cv-00102-JHM-HBB Document 1-5 Filed 08/19/19 Page 3 of 3 PageID #: 24
Case 4:19-cv-00102-JHM-HBB Document 1-6 Filed 08/19/19 Page 1 of 1 PageID #: 25
Case 4:19-cv-00102-JHM-HBB Document 1-7 Filed 08/19/19 Page 1 of 1 PageID #: 26
Case 4:19-cv-00102-JHM-HBB Document 1-8 Filed 08/19/19 Page 1 of 1 PageID #: 27
Case 4:19-cv-00102-JHM-HBB Document 1-9 Filed 08/19/19 Page 1 of 2 PageID #: 28
Case 4:19-cv-00102-JHM-HBB Document 1-9 Filed 08/19/19 Page 2 of 2 PageID #: 29
